                  IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAI‘I

 RICHARD SLEZAK,                              Case No. 19-cv-00082-DKW-KJM

              Plaintiff,                      ORDER (1) GRANTING IN PART
                                              AND DENYING IN PART MOTION
       v.                                     TO DISMISS FIRST AMENDED
                                              COMPLAINT, AND (2)
 SUBARU CORPORATION,                          NOTIFYING PLAINTIFF OF
 SUBARU OF AMERICA,                           DEFICIENCY IN SERVICE

              Defendants.



      Subaru of America, Inc. (“SOA”), the only defendant that appears to have

been served in this action, moves for dismissal of the first amended complaint

(“FAC”) on the principal grounds that (1) this Court lacks personal jurisdiction

over SOA, and (2) this Court lacks subject-matter jurisdiction over this entire case.

As set forth below, the Court agrees that personal jurisdiction is lacking over SOA,

and thus, GRANTS the motion to dismiss to the extent that SOA shall be dismissed

without prejudice on that basis. The Court disagrees, however, at least at this

juncture in the proceedings, that subject-matter jurisdiction does not exist.

Therefore, the motion to dismiss is DENIED in that regard. Finally, because the

record reflects that service has not been completed on Subaru Corporation, the only

remaining defendant in this action, the Court notifies Plaintiff Slezak of the
foregoing deficiency and of the need to timely correct the same in order to avoid

dismissal of the remaining defendant.

I.    Procedural Background

      On May 23, 2019, this Court entered an order, dismissing certain of Slezak’s

claims, allowing other claims to proceed, and directing the U.S. Marshal to serve

the Summons and the FAC on the named defendants–SOA and Subaru Corporation

(collectively, “the Subaru Defendants”). Dkt. No. 11. More specifically, the

Court allowed a claim for breach of contract to proceed against Subaru

Corporation, and claims for breach of the implied warranty of merchantability,

breaches of certain express warranties, and violations of the Magnuson-Moss Act

(“MMA”) to proceed against the Subaru Defendants.

      On December 6, 2019, SOA filed the instant motion to dismiss. Dkt. No.

20. At the same time, SOA filed a waiver of service of Summons on its behalf.

Dkt. No. 22. A waiver of service of Summons has not been filed by Subaru

Corporation and, on December 11, 2019, the Summons was returned unexecuted as

to the same. Dkt. No. 26. After the filing of the motion to dismiss, the Court set

a hearing for the same on January 17, 2020. Dkt. No. 24. As a result, pursuant to




                                         2
Local Rule 7.2, a response to the motion to dismiss was due no later than

December 27, 2019. No such response, however, has been filed.1

II.    Legal Standard

       1.     Subject Matter Jurisdiction

       Federal Rule of Civil Procedure 12(b)(1) allows a party to move for

dismissal on the ground of a lack of subject-matter jurisdiction. A party may do

so through a facial and/or factual attack. Savage v. Glendale Union High Sch.,

343 F.3d 1036, 1040 n.2 (9th Cir. 2003). In other words, a party can challenge

subject-matter jurisdiction facially by confining the inquiry to allegations in the

complaint or factually by presenting affidavits or other evidence. Id. The burden

of establishing subject-matter jurisdiction rests on the party asserting it, here,

Slezak. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

       2.     Personal Jurisdiction

       Pursuant to Federal Rule of Civil Procedure 12(b)(2), a defendant may move

for dismissal due to a lack of personal jurisdiction. When a defendant does so,

“the plaintiff bears the burden of establishing that jurisdiction is proper.” Mavrix

Photo, Inc. v. Brand Technologies, Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). As

in this case, when an evidentiary hearing is not held, while the plaintiff cannot rest


1
 Because no response has been filed, the Court opted to vacate the hearing on the motion to
dismiss. Dkt. No. 27.
                                                3
on the allegations of its complaint, uncontroverted allegations may be taken as

true. However, a court cannot take as true allegations that are contradicted by

affidavit. Id.

III.   Discussion

       1.     Subject-Matter Jurisdiction

       The FAC appears to be premised on two sources of federal subject-matter

jurisdiction, both of which, in the end, turn on the amount in controversy. The

first basis is the Magnuson-Moss Act (MMA), which provides that a claim

thereunder cannot be brought in federal court unless the amount in controversy is

at least $50,000. 15 U.S.C. §§ 2310(d)(1)(B), (d)(3). The second basis is

diversity jurisdiction, which requires a plaintiff to show that his citizenship is

diverse from all defendants and that the amount in controversy exceeds $75,000.

Crum v. Circus Circus Enterprises, 231 F.3d 1129, 1131 (9th Cir. 2000) (citing 28

U.S.C. § 1332(a)).

       In the motion to dismiss, SOA does not present a factual attack on this

Court’s subject-matter jurisdiction because it has not presented any affidavits or

other evidence in that regard.2 Instead, SOA confines itself to the allegations of

the FAC–a facial attack. With that in mind, as this Court explained in an earlier


2
 Although two declarations are attached to the motion, neither relates to SOA’s subject-matter
argument. Instead, both concern personal jurisdiction and, thus, will be addressed infra.
                                                4
order, “[o]rdinarily, if made in good faith, the amount ‘claimed by the plaintiff’

controls at the dismissal stage of proceedings.” 3/28/19 Order at 8, Dkt. No. 7

(quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-289

(1938)).

       In the FAC, Slezak claims that the amount in controversy exceeds $75,000,

stating that he seeks return of the “purchase price of the vehicle” and consequential

damages in excess of $200,000. FAC at 2, 4.3 The consequential damages

portion of Slezak's demand appears to be premised on damage to Slezak’s

unidentified business and costs Slezak incurred in repairing his vehicle and in

obtaining a rental car. See id. at 3-4. As SOA points out, these assertions are

vague at best. Notably, Slezak does not mention the purchase price of his vehicle,

despite repeatedly stating that the same should be returned to him.

       Nonetheless, “[t]o justify dismissal, it must appear to a legal certainty that

the claim is really for less than the jurisdictional amount.” Crum, 231 F.3d at

1131 (quotations omitted). Here, while the Court could certainly make an

educated guess, the Court cannot yet say to a legal certainty that Slezak’s claims

are for less than the jurisdictional amount, especially when, due to the MMA, the

jurisdictional amount is $50,000. For instance, the Court has no present basis to


3
 Slezak also sought $250,000 in punitive damages, but, in an earlier order, the Court dismissed
his claim for punitive damages without further leave to amend. 5/23/19 Order at 7, Dkt. No. 11.
                                               5
determine the purchase price of Slezak’s unidentified Subaru, the costs of repairs

and rental cars he allegedly incurred, or any loss he suffered to his business.

Moreover, other than speculation, SOA provides no basis to support a finding that

the combination of all of Slezak’s damages components do not satisfy the two

jurisdictional thresholds. See e.g. Dkt. No. 20-2 at 18 (“[SOA] contends that

Plaintiff has not provided the cost of his Subaru vehicle because that cost, together

with all fees and taxes, will fall well short of the amount [in controversy

requirement].”) (footnote omitted).

          As a result, the Court DENIES the motion to dismiss to the extent it is

premised on a lack of subject-matter jurisdiction.4

          2.      Personal Jurisdiction

          SOA argues that personal jurisdiction is lacking because the MMA does not

authorize nationwide service of process, and there is neither general nor specific

personal jurisdiction over it. The Court addresses each argument in turn.

          First, the Court agrees that the MMA does not authorize nationwide service

of process in an action brought by a consumer, such as Slezak. See 15 U.S.C.

§ 2310(d); Pilgrim v. Gen. Motors Co., 2019 WL 5779892, at *5 n.13 (C.D. Cal.

Oct. 4, 2019).



4
    The Court notes that SOA does not argue that the parties lack diversity of citizenship.
                                                    6
      Second, the Court also agrees that there is no general personal jurisdiction

over SOA for purposes of this action. The U.S. Supreme Court has explained that

the “paradigm” forums for the exercise of general personal jurisdiction over a

corporation are its place of incorporation and principal place of business.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011).

Here, the FAC alleges only that SOA is incorporated “in a different state from

Hawaii where plaintiff resides….” In the motion to dismiss, SOA more finely

pinpoints its place of incorporation (and principal place of business) as New

Jersey. Dkt. No. 20-2 at 9; Decl. of Terri Claybrook at ¶ 4, Dkt. No. 20-3. In

light of these undisputed facts, and Slezak’s failure to provide any reason why the

Court should look to Hawai‘i as SOA’s “home,” the Court finds that there is no

general personal jurisdiction over SOA here. See Goodyear, 564 U.S. at 924.

      Third, the Court further agrees that there is no specific personal jurisdiction

over SOA in this case. In order to exercise specific personal jurisdiction over a

defendant, the defendant “must purposefully direct his activities or consummate

some transaction with the forum or resident thereof; or perform some act by which

he purposefully avails himself” of the forum. Freestream Aircraft (Bermuda) Ltd.

v. Aero Law Group, 905 F.3d 597, 603 (9th Cir. 2018). Additionally, “the claim

must be one which arises out of or relates to the defendant’s forum-related


                                          7
activities[.]” Finally, “the exercise of jurisdiction must comport with fair play and

substantial justice, i.e., it must be reasonable.” Id.

      Here, there are no allegations in the FAC that SOA directed activities or

consummated transactions in Hawai‘i or with Hawaiian residents. Rather, the

FAC is largely premised on the lack of SOA’s activity, given that it is alleged that

SOA, on three occasions, did not repair or replace Slezak’s vehicle when

requested. See FAC at 2 (“I requested to [SOA] on at least three times in writing

to replace/repurchase my vehicle. Each time they did not do so.”). The

allegations in the FAC notwithstanding, in the motion to dismiss, SOA

acknowledges that, in 2014, Slezak contacted SOA about a dead vehicle battery

and SOA agreed to (and later did) send Slezak a check to cover the cost of a

replacement battery Slezak had purchased. Dkt. No. 20-2 at 11-12. This event–

i.e., the replacement of a vehicle battery–appears to be mentioned in the FAC, in

that it is alleged that “[t]he car has had numerous problems and defects none of

which the manufacturer would cure other that [sic] replacing a battery about 10

months after purchase.” FAC at 1. However, even if the Court was willing to

assume that this event constituted some form of contact between SOA and this

forum, Slezak’s claims do not arise out of or relate to SOA reimbursing Slezak the

cost of a replacement battery. Therefore, this solitary contact, which Slezak


                                            8
initiated, would not be a permissible basis to exercise specific personal jurisdiction

over SOA. See Freestream Aircraft, 905 F.3d at 603.

       Accordingly, with there being no basis to exercise personal jurisdiction over

SOA, the motion to dismiss is GRANTED to the extent that SOA is DISMISSED

WITHOUT PREJUDICE from this action due to a lack of personal jurisdiction.

See Fiorani v. Berenzweig, 441 F. App’x 540, 541 (9th Cir. July 6, 2011) (stating

that a dismissal for lack of personal jurisdiction should be without prejudice)

(citing Grigsby v. CMI Corp., 765 F.2d 1369, 1372 n.5 (9th Cir. 1985)).5

IV.    Notice to Slezak of his Service Deficiency

       The FAC was filed on May 2, 2019. Dkt. No. 9. On May 23, 2019, this

Court allowed certain claims to proceed and directed service of the Summons and

the FAC. Dkt. No. 11. In doing so, the Court not only instructed the U.S.

Marshal to serve the Subaru Defendants, but also instructed Slezak to complete the

forms necessary for the U.S. Marshal to carry out the task of serving the Subaru

Defendants. Id. at 8-9. On December 6, 2019, SOA returned a waiver of the

service of Summons. Dkt. No. 22. The same did not occur with respect to

Subaru Corporation, as, on December 11, 2019, its Summons was returned

unexecuted. Dkt. No. 26. The unexecuted Summons states that Subaru


5
 The Court, thus, need not address SOA’s alternative argument that it should be dismissed due to
Slezak’s alleged failure to timely serve the FAC on SOA. See Dkt. No. 20-2 at 22-23.
                                                9
Corporation was not served because it is “in Japan.” Id. at 1. In addition, in the

receipt attached to the unexecuted Summons, it explains that the process server

talked to an attorney for SOA, and the attorney stated that Subaru Corporation is

“from Japan.” Dkt. No. 26-1 at 1. The receipt further indicates that Slezak

provided the U.S. Marshal with the same New Jersey address for both SOA and

Subaru Corporation for purposes of service. Id. In the motion to dismiss, SOA

states that, on October 15, 2019, it received two envelopes each containing, inter

alia, a waiver of the service of Summons, one of which was addressed to SOA and

one addressed to Subaru Corporation. Dkt. No. 20-2 at 23. SOA further states

that it is not authorized to accept service of process on behalf of Subaru

Corporation. Id.

       The foregoing indicates that Subaru Corporation has not yet been served

with a Summons or with a copy of the FAC. Pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure, Slezak had 90 days after the filing of the FAC to

complete service–a period that expired approximately 5 months ago.6 Slezak has

not requested additional time to complete service on Subaru Corporation.



6
 The Court notes that the 90-day deadline in Rule 4(m) does not expressly apply to service of a
corporation that is not within a judicial district of the United States. See Fed.R.Civ.P. 4(m)
(cross-referencing Fed.R.Civ.P. 4(h)(2)). Nonetheless, Rule 4(m)’s deadline does apply to the
service of a corporation’s officers or agents that are within a judicial district of the United States
pursuant to Federal Rule of Civil Procedure 4(h)(1).
                                                  10
Nonetheless, Slezak is proceeding pro se. As a result, the Court will allow him an

additional 45 days from the date of this Order to complete service on Subaru

Corporation. Because Slezak is also proceeding in forma pauperis, the Court will

again direct the U.S. Marshal to carry out service for Slezak. That being said, it is

Slezak’s responsibility to “provide[] the marshal with sufficient information to

serve” Subaru Corporation. See Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.

1994). In the context of this case, that means either (1) supplying the U.S.

Marshal with information that complies with Rule 4(h)(2) of the Federal Rules of

Civil Procedure, or (2) supplying the U.S. Marshal with information that complies

with Rule 4(h)(1), such as by providing the U.S. Marshal with the mailing address

of “an officer, a managing or general agent, or any other agent authorized by

appointment of law to receive service of process…” on behalf of Subaru

Corporation. So it is clear, it is not the responsibility of the U.S. Marshal to

obtain any of the foregoing information for Slezak, nor is it the responsibility of

SOA to assist Slezak in his efforts. Instead, Slezak must provide the necessary

information to the U.S. Marshal that would enable the U.S. Marshal to carry out

his duties in a timely fashion.

      To facilitate the foregoing, the Court ORDERS as follows:




                                          11
1.   The Clerk’s Office is directed to send to Slezak: one USM-285 form;

     one copy of the First Amended Complaint, Dkt. No. 9; one summons;

     one Notice of Lawsuit and Request for Waiver of Service of

     Summons form (AO 398); two (2) Waiver of Service of Summons

     forms (AO 399); an instruction sheet; and a copy of this Order. The

     Clerk shall also send a copy of this Order to the U.S. Marshal.

2.   Slezak shall complete the forms as directed and submit the following

     documents to the U.S. Marshal in Honolulu, Hawaii: a completed

     USM-285 form; one copy of the First Amended Complaint; one

     summons; a completed Notice of Lawsuit and Request for Waiver of

     Service of Summons form (AO 398); two (2) completed Waiver of

     Service of Summons forms (AO 399); and one copy of this Order.

3.   Upon receipt of these documents from Plaintiff, the U.S. Marshal

     shall mail to the address for Subaru Corporation provided by Slezak: a

     copy of the First Amended Complaint; a completed Notice of Lawsuit

     and Request for Waiver of Service form (AO 398); two (2) completed

     Waiver of Service of Summons forms (AO 399); and one copy of this

     Order, without payment of costs. See Fed.R.Civ.P. 4(c)(3).




                                 12
4.   The U.S. Marshal shall retain the Summons and a copy of the First

     Amended Complaint. The U.S. Marshal shall file a returned Waiver

     of Service of Summons form as well as any Waiver of Service of

     Summons form that is returned as undeliverable, as soon as it is

     received.

5.   If a Waiver of Service of Summons form is not returned within sixty

     days from the date that such form is mailed, the U.S. Marshal shall:

     a.    Personally serve Subaru Corporation, as directed by Plaintiff.

     b.    If personal service cannot be effected, as directed by Plaintiff,

           notify the Court of the same and the reason(s), if any.

     c.    If personal service is effected, within ten days of doing so, file

           the return of service, along with evidence of any attempts to

           secure a waiver of service of Summons and of the costs

           subsequently incurred in effecting service. Said costs shall be

           enumerated on the USM-285 form and shall include the costs

           incurred by the U.S. Marshal’s office in photocopying

           additional copies of the Summons and the First Amended

           Complaint and for preparing new USM-285 forms, if required.

           Costs of service will be taxed against Subaru Corporation in


                                  13
           accordance with the provisions of Federal Rule of Civil

           Procedure 4(d)(2).

6.   Slezak is cautioned that if he fails to comply with this Order and his

     non-compliance prevents timely and proper service within the

     deadline set forth herein, this action will be dismissed.

7.   After service of the First Amended Complaint, Slezak must serve on

     Subaru Corporation or its attorneys a copy of all further documents

     submitted to the Court. The U.S. Marshal is not responsible for

     serving any documents on Plaintiff’s behalf beyond the Summons and

     the FAC. Slezak shall include, with any original paper filed with the

     Clerk of Court, a certificate stating the date that an exact copy of the

     document was served on Subaru Corporation or its counsel, and the

     manner in which service was accomplished. Any paper received by a

     District or Magistrate Judge that has not been filed with the Clerk of

     Court or that does not include a certificate of service will be

     disregarded.

8.   Slezak must comply with the Federal Rules of Civil Procedure and the

     Local Rules for the District of Hawaii.




                                  14
 V.      Conclusion

         For the reasons set forth herein, the motion to dismiss, Dkt. No. 20, is

DENIED IN PART and GRANTED IN PART. Defendant Subaru of America,

Inc. is DISMISSED WITHOUT PREJUDICE due to a lack of personal

jurisdiction. Defendant Subaru Corporation remains as the only defendant in this

action. Plaintiff Richard Slezak may have forty-five (45 days) from the date of

this Order – in other words, by March 2, 2020 – to complete service on Subaru

Corporation or show good cause for why the time to serve should be extended.

Should Plaintiff fail to either complete service or show good cause for an extension

by the deadline set forth above, Subaru Corporation will be dismissed without

prejudice from this action for failure to serve and/or prosecute, and the case will be

closed.

         IT IS SO ORDERED.

         Dated: January 15, 2020 at Honolulu, Hawai‘i.




---------------------------------------------------------------------------------------------------------------
Richard Slezak v. Subaru Corporation, et al; Civil No. 19-00082 DKW-KJM; ORDER (1)
GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS FIRST
AMENDED COMPLAINT, AND (2) NOTIFYING PLAINTIFF OF DEFICIENCY IN
SERVICE

                                                         15
